Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below.  This was made to incorporate into the independent claims the necessary additional features to distinguish over the prior art of record.  Accordingly, dependent claims whose features would now be redundant are cancelled as part of this amendment.  Furthermore, the examiner’s amendment also remedies a potential 101 issue.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Reza Sarbakhsh on 5/13/21.
		Please amend the claims as follows:
1.  (Currently Amended) A method for evaluating relatedness of a pair of independent concepts by a bioinformatics system, the method comprising:	receiving a query input comprising a pair of independent concepts, wherein the knowledgebase comprises an bipartite graph having a set of concepts having known interactions, and a set of electronic documents, wherein a given pair of related concepts is connected to an electronic document where the related concepts co-occur in the electronic document, and wherein concepts of the query input and concepts of the set of electronic documents are detected using a concept-detection tool performing natural language processing, the concept detection tool having a user interface to receive the query input;	the pair of independent concepts by analyzing a plurality of electronic documents, a plurality of co-occurrence matrices organized as a time series, and a plurality of lists of similar concepts detected using natural language processing, wherein the identifying further comprises:selecting a plurality of candidate connecting concepts meeting a threshold 	selection value of a distance measure of that concept to the independent concept as reflected in the knowledgebase; 	generating a plurality of hypotheses for the pair of independent concepts based on the identified candidate connecting concepts, wherein the plurality of hypotheses each represent a proposition that the first and second independent concepts are related;	ranking the plurality of hypotheses relative to one another, the ranking comprising:		traversing vertices in the knowledgebase to identify a plurality of paths connecting the first independent concept to the second independent concept; and		applying a classifier model trained using features of the selected plurality of candidate connecting concepts, a temporal prediction model trained using temporal properties of the plurality of input documents, and a word embedding evolution model trained using a plurality of word embeddings organized as a time series, to the plurality of paths, to generate rankings of the plurality of hypotheses;	selecting top-k ranked hypotheses from among the plurality of hypotheses; and
	displaying results of the selecting to a user in response to receiving the query.

2.  (Currently Amended) The method of claim 1, wherein identifying a plurality of candidate connecting concepts further comprises:	the classifier model using the features of the selected plurality of candidate connecting concepts.

 the temporal prediction model using the temporal properties of the plurality of input documents.

4. (Currently Amended) The method of claim 3, further comprising:	training [[a]] the word embedding evolution model using [[a]] the plurality of word embeddings organized as a time series.

5-7.  (Cancelled)

8.  (Currently Amended) The method of claim [[7]] 1, further comprising:	processing an additional pair of independent concepts by performing one or more steps performed with respect to the pair of independent concepts;	generating, for each of the pair of independent concepts and for the additional pair of independent concepts, one or more hypothesis worlds; and	ranking hypothesis worlds according to a measure of their corresponding independent concepts drifting closer to one another.

9. (Currently Amended) A computer program product for evaluating relatedness of a pair of independent concepts by a bioinformatics system, the computer program product comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method, the method comprising:	receiving, by the processor, a query input comprising a pair of independent concepts , wherein the knowledgebase comprises an bipartite graph having a set of concepts having known interactions, and a set of electronic documents, wherein a given pair of related concepts is connected to an electronic document where the related concepts co-occur in the electronic document, and wherein concepts of the query input and concepts of the set of electronic documents are detected using a concept-detection tool performing natural language processing, the concept detection tool having a user interface to receive the query input;;	the pair of independent concepts by analyzing a plurality of electronic documents, a plurality of co-occurrence matrices organized as a time series, and a plurality of lists of similar concepts detected using natural language , wherein the identifying further comprises:	selecting a plurality of candidate connecting concepts meeting a threshold 	selection value of a distance measure of that concept to the independent concept as reflected in the knowledgebase;	generating, by the processor, a plurality of hypotheses for the pair of independent concepts based on the identified candidate connecting concepts, wherein the plurality of hypotheses each represent a proposition that the first and second independent concepts are related;	ranking, by the processor, the plurality of hypotheses relative to one another, the ranking comprising:		traversing, by the processor, vertices in the knowledgebase to identify a plurality of paths connecting the first independent concept to the second independent concept; and		applying, by the processor, a classifier model trained using features of the selected plurality of candidate connecting concepts, a temporal prediction model trained using temporal properties of the plurality of input documents, and a word embedding evolution model trained using a plurality of word embeddings organized as a time series, to the plurality of paths, to generate rankings of the plurality of hypotheses;	selecting, by the processor, top-k ranked hypotheses from among the plurality of hypotheses; and
	displaying, by the processor, results of the selecting to a user in response to receiving the query

10.  (Currently Amended) The computer program product of claim 9, wherein identifying a plurality of candidate connecting concepts  further comprises:	 the classifier model using the features of the selected plurality of candidate connecting concepts.

11. (Currently Amended) The computer program product of claim 10, wherein the performed method further comprises:	training, by the processor, [[a]] the temporal prediction model using the temporal properties of the plurality of input documents.

12. (Currently Amended) The computer program product of claim 11, wherein the performed method further comprises:	training [[a]] the word embedding evolution model using [[a]] the plurality of word embeddings organized as a time series.

13-14.  (Cancelled)

15.  The computer program product of claim [[14]] 10, wherein the performed method further comprises:	processing, by the processor, an additional pair of independent concepts by performing one or more steps performed with respect to the pair of independent concepts;	generating, by the processor, for each of the pair of independent concepts and for the additional pair of independent concepts, one or more hypothesis worlds; and	ranking, by the processor, hypothesis worlds according to a measure of their corresponding independent concepts drifting closer to one another.

16.  (Currently Amended) A computer system for evaluating relatedness of a pair of independent concepts by a bioinformatics system, comprising:	one or more computer devices each having one or more processors and one or more tangible storage devices; and	a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, the program instructions comprising instructions for:	receiving a query input comprising a pair of independent concepts , wherein the knowledgebase comprises an bipartite graph having a set of concepts having known interactions, and a set of electronic documents, wherein a given pair of related concepts is connected to an electronic document where the related concepts co-occur in the electronic document, and wherein concepts of the query input and concepts of the set of electronic documents are detected using a concept-detection tool performing natural language processing, the concept detection tool having a user interface to receive the query input;	the pair of independent concepts by analyzing a plurality of electronic documents, a plurality of co-occurrence matrices organized as a time series, and a plurality of lists of similar concepts detected using natural language processing, wherein the identifying further comprises:	selecting a plurality of candidate connecting concepts meeting a threshold 	selection value of a distance measure of that concept to the independent concept as reflected in the knowledgebase;	generating a plurality of hypotheses for the pair of independent concepts based on the identified candidate connecting concepts, wherein the plurality of hypotheses each represent a proposition that the first and second independent concepts are related;	ranking the plurality of hypotheses relative to one another, the ranking comprising:		traversing vertices in the knowledgebase to identify a plurality of paths connecting the first independent concept to the second independent concept; and		applying a classifier model trained using features of the selected plurality of candidate connecting concepts, a temporal prediction model trained using temporal properties of the plurality of input documents, and a word embedding evolution model trained using a plurality of word embeddings organized as a time series, to the plurality of paths, to generate rankings of the plurality of hypotheses;	selecting top-k ranked hypotheses from among the plurality of hypotheses; and
	displaying results of the selecting to a user in response to receiving the query.

17.  (Currently Amended) The computer system of claim 16, wherein identifying a plurality of candidate connecting concepts further comprises:	 the classifier model using the features of the selected plurality of candidate connecting concepts;	training, by the processor, [[a]] the temporal prediction model using the temporal properties of the plurality of input documents; and	training [[a]] the word embedding evolution model using [[a]] the plurality of word embeddings organized as a time series.

18-19.  (Cancelled)

20.  (Currently Amended) The computer system of claim [[19]] 16, wherein the instructions further comprise instructions for:	processing an additional pair of independent concepts by performing one or more steps performed with respect to the pair of independent concepts;	generating for each of the pair of independent concepts and for the additional pair of independent concepts, one or more hypothesis worlds; and	ranking hypothesis worlds according to a measure of their corresponding independent concepts drifting closer to one another.


3.	The following is an examiner’s statement of reasons for allowance:  The Examiner’s amendment places the application into condition for allowance by incorporating the necessary additional features into the independent claims to distinguish over the prior art of record, including: that the knowledgebase comprises an bipartite graph having a set of concepts having known interactions, and a set of electronic documents, wherein a given pair of related concepts is connected to an electronic document where the related concepts co-occur in the electronic document, and wherein concepts of the query input and concepts of the set of electronic documents are detected using a concept-detection tool performing natural language processing, the concept detection tool having a user interface to receive the query input; identifying a plurality of candidate connecting concepts for the pair of independent concepts by analyzing a plurality of electronic documents, a plurality of co-occurrence matrices organized as a time series, and a plurality of lists of similar concepts detected using natural language processing, wherein the identifying further comprises selecting a plurality of candidate connecting concepts meeting a threshold selection value of a distance measure of that concept to the independent concept as reflected in the knowledgebase; generating a plurality of hypotheses for the pair of independent concepts based on the identified candidate connecting concepts, wherein the plurality of hypotheses each represent a proposition that the first and second independent concepts are related; ranking the plurality of hypotheses relative to one another, the ranking comprising traversing vertices in the knowledgebase to identify a plurality of paths connecting the first independent concept to the second independent concept and applying a classifier model trained using features of the selected plurality of candidate connecting concepts, a temporal prediction model trained using temporal properties of the plurality of input documents, and a word embedding evolution model trained using a plurality of word embeddings organized as a time series, to the plurality of paths, to generate rankings of the plurality of hypotheses; selecting top-k ranked hypotheses from among the plurality of hypotheses; and displaying results of the selecting to a user in response to receiving the query.  The prior art such as Garg does show natural language processing, and Guyon shows machine learning systems that analyze a document corpus.  Some prior art such as Wu even discuss word embedding and other techniques in the art.  However, the combination of features as explained above, for evaluating relatedness of a pair of independent concepts by a bioinformatics system, as now recited in amended claims 1 (method), 9 (non-transitory medium), and 16 (tangible storage device), are not set forth in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174